DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/4/2021, with respect to the drawing objections and claim objections have been fully considered and are persuasive.  The objections to the drawings and claims has been withdrawn in view of Applicant’s amendments. 
A. Cited Art Fails to Disclose Claimed Relative Thickness
With respect to applicant’s argument that Katoh et al. and Dubrul et al. fail to suggest that a thickness of a base end of the guiding film is specifically larger than a thickness of the front end of the guiding film in a state where the mesh member is contracted, and that Dubrul only teaches a varying wall thickness of the covering, Examiner acknowledges the persuasiveness of this argument, and the rejection previously set forth is therefore withdrawn. However, in an alternative embodiment seen in Fig. 59, Dubrul et al. explicitly teaches a radially expandable guiding film (326 in Fig. 59) wherein a thickness of a base end (322) is larger than a thickness of the front end (324), including in a state where the mesh member (320) is contracted (the thickness is constant regardless of expansion, PP [0160]: “By varying the thickness of impregnating material 326, the resistance to radially expansion can be adjusted to achieve the desired shape. For example, device 320 has been made with material 326 thickest at position 322 with a gradual decrease in thickness at positions 323 and 324”). It would have been obvious for one of ordinary skill in the art to have incorporated this additional teaching of Dubrul et al. in PP [0160]: “The shape of a radially expandable and contractible tubular device can be controlled”). In light of this, Examiner does not concede the allowability of this specific limitation.
B. Cited Art Fails to Disclose Claimed Core Wire Connection Position
In light of the amendment to claim 1 reciting that the core wire is “connected to the front end of the mesh member and/or connected to the front end tip at a position radially offset from a central axis of the mesh member”, Examiner withdraws the previously filed rejections against claims 1-7. As stated by Applicant, Katoh et al. and Dubrul et al. both fail to disclose the radially offset position of the core wire, and only teach core wires that are aligned with the central longitudinal axis of the mesh member. Therefore, in view of this amendment, the rejections are withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claim 1 filed on 8/4/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a core wire having a front end connected to the front end of the mesh member and/or connected to the front end tip at a position radially offset from a central axis of the mesh member (emphasis added), in combination with the other limitations of the independent claim.
	The closest prior art is Katoh et al. (PGPub US 2008/0306499 A1), which discloses a catheter (500 in Fig. 5E) comprising: a mesh member (540 and 560 in Fig. 5F) tubular flat middle portion of 560 in Fig. 5F) and being radially expandable (Fig. 5F) and contractable (Fig. 5E), a first hollow shaft (510 in Fig. 5F) connected to a base end of the mesh member (left-most portion of 540 and 560 near 530), a guiding film (560) formed with a stretchable material (PP [0036]: "The basket itself can be made of a mesh-like structure or ribs made of an elastic alloy such as Nitinol and covered with either a non-porous material or a semi-porous material such as polytetrafluoroethylene", PTFE is flexible and can stretch) and disposed on the mesh member (540 and 560, PP [0036]), the guiding film (560) having a front end (right-most end of 560) located between a base end of the front end tip (left-most end of 550) and a front end of the first hollow shaft (right-most end of 510 near 530); and a core wire (not shown, PP [0037]: “the guidewire lumen 515”) having a front end connected to the front end of the mesh member (right-most end of 540 and 560) and/or connected to the front end tip (550), the core wire (not shown, PP [0037]) extending inside the mesh member (core wire goes through 540 and 560 via 515) and inside the first hollow shaft (core wire goes through 510 via 515) so that a base end of the core wire (not shown, left-most end of core wire proximal to user) is positioned at a base end side of the catheter (left-most side of 500 in Fig. 5E) relative to a base end of the first hollow shaft (left-most end of 510).
	However, Katoh et al. fails to disclose wherein a thickness of a base end of the guiding film is larger than a thickness of the front end of the guiding film.
	Dubrul et al. teaches, in the similar field of expandable catheters for the removal of occlusive materials (abstract), a tubular mesh braid (16A in Fig. 3) with a membrane (not shown) disposed thereon with varying wall thickness (PP [0134]: "The wall thickness of the membrane may be varied along the length of the braid to have one or more zones of increased or decreased resistance to actuation (expansion), or zones of increased durability”). Furthermore, in an alternative embodiment seen in Fig. 59, Dubrul et al. further explicitly teaches a radially expandable guiding film (326 in Fig. 59) wherein a thickness of a base end (322) is larger than a thickness of the front end (324), including in a state where the mesh member (320) is contracted (the thickness is constant regardless of expansion, PP [0160]: “By varying the thickness of impregnating material 326, the resistance to radially expansion can be adjusted to achieve the desired shape. For example, device 320 has been made with material 326 thickest at position 322 with a gradual decrease in thickness at positions 323 and 324”). It would have been obvious for one of ordinary skill in the art to have incorporated this additional teaching of Dubrul et al. in order to control the radial expansion of the device (PP [0160]: “The shape of a radially expandable and contractible tubular device can be controlled”).
	However, both Katoh et al. and Dubrul et al. fail to disclose a core wire having a front end connected to the front end of the mesh member and/or connected to the front end tip at a position radially offset from a central axis of the mesh member (emphasis added). As stated by Applicant, Katoh et al. and Dubrul et al. both fail to disclose the radially offset position of the core wire, and only teach core wire pathways that are aligned with the central longitudinal axis of the mesh member. Furthermore, the prior art of record does not suggest any motivation to modify either disclosure to arrive at this feature. The radial offset of the core wire described in the present application is made possible by the second hollow shaft (140 in Fig. 1) protruding only partially into the mesh member (110). Due to this partial protrusion, the core wire (150) attaches to the second hollow shaft (140) at an exterior side (side of 130) that is offset from the center. Looking at the Katoh et al. disclosure, since the core wire would enter the device via the guidewire lumen (515 in Figs. 5e-f) and since the guidewire lumen (515) runs along a central axis of the device (500) it would not be possible or obvious for the core wire to exit the guidewire lumen to attach to the front end tip (550) at a position radially offset from a central axis of the mesh member. Dubrul et al. similarly lacks the appropriate structure to make a modification such as this obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771